BURKE, Chief Justice, specially concurring. [¶36] I concur in the result reached by the majority, but write separately because I am troubled by one aspect of the opinion. The majority is correct that shared custody, in its various forms, is not favored in Wyoming law. I believe, however, that a presumption against shared custody is no longer appropriate. [¶37] This presumption is inconsistent with the statutory directive that “[c]ustody shall be crafted to promote the best interests of the children, and may include any combination of joint, shared or sole custody.” Wyo. Stat. Ann. § 20-2-201(d) (LexisNexis 2015). Moreover, this presumption is out of date. Many states that formerly recognized a presumption against shared custody have, through legislation or court decision, rejected it. Maritza Karmely, Presumption Law in Action: Why States Should Not Be Seduced into Adopting a Joint Custody Presumption, 30 Notre Dame J.L. Ethics & Pub. Pol’y 321, 325 (2016). As explained in a thoughtful opinion from the Supreme Court of Iowa: [I]n light of the changing nature of the structure of families and challenges to the sweeping application of psychological parent attachment theory, we believe the joint physical care issue must be examined in each case on the unique facts and not subject to cursory rejection based on a nearly irrebuttable presumption found in our prior cases. ... Any consideration of joint physical care, however, must still be based on Iowa’s traditional and statutorily required child custody standard — the best interest of the child. See Iowa Code § 598.41(5)(a). Physical care issues are not to be resolved based upon perceived fairness to the spouses, but primarily upon what is best for the child. The objective of a physical care determination is to place the children in the environment most likely to bring them to health, both physically and mentally, and to social maturity. In re Marriage of Hansen, 733 N.W.2d 683, 695 (Iowa 2007) (emphasis in original). See also Taylor v. Taylor, 306 Md. 290, 303, 508 A.2d 964, 970 (1986) (‘We emphasize that in any child custody case, the paramount concern is the best interest of the child. ... The availability of joint custody, in any of its multiple forms, is but another option available to the trial judge.”); Beck v. Beck, 86 N.J. 480, 486-88, 432 A.2d 63, 65-66 (1981); Dodd v. Dodd, 93 Misc.2d 641, 646, 403 N.Y.S.2d 401, 404-05 (1978). [¶38] In Wyoming, as in many other states, the fundamental consideration in determining child custody is “the best interests of the children.” Wyo. Stat. Ann. § 20-2-201(a). We should not presume that shared custody is contrary to the best interests of the children. Shared custody should be considered on an equal footing with other options available to trial courts making difficult child custody decisions.